      Case 3:20-cv-01162-FAB Document 25 Filed 07/31/20 Page 1 of 16



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

INTERNATIONAL FOOD SERVICE
PURCHASING GROUP, INC.,

     Plaintiff,

                  v.
                                                  Civil No. 20-1162 (FAB)
CHICAGO PREMIUM STEAKS, LLC,
et al.,

     Defendants.



                                OPINION AND ORDER


BESOSA, District Judge.

     Before the Court is defendants Chicago Premium Steaks, LLC

(“Chicago    Premium”),     Best       Chicago    Meat    Company,    LLC    (“Best

Chicago”),    and      Brandon     Beavers       (“Beavers”)      (collectively,

“defendants”)’s        motion     to    dismiss     for    lack      of     personal

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2).

(Docket No. 14.) The defendants also move to change venue pursuant

to 28 U.S.C. § 1404(a) (“section 1404”).             Id.    For the reasons set

forth below, the defendants’ motion to change venue is GRANTED,

and the motion to dismiss is MOOT.

I.   Factual Background

     Plaintiff International Food Service Purchasing Group, Inc.

(“IFSPG”) alleges that the defendants sold and delivered inedible

skirt steaks and other cuts of meat in violation of multiple
       Case 3:20-cv-01162-FAB Document 25 Filed 07/31/20 Page 2 of 16



Civil No. 20-1162 (FAB)                                                       2

purchase     agreements   (hereinafter,     “District     of     Puerto    Rico

action”).     This litigation is the most recent iteration of an

ongoing dispute      between   the    parties.    Two   months    before   the

commencement of this litigation, IFSPG removed a civil action from

Illinois State Court to the United States District Court for the

Northern District of Illinois (hereinafter, “Northern District of

Illinois action”).     See Chicago Premium Steaks, LLC v. Int’l Food

Purchasing Grp., Inc., Case No. 20-215 (N.D. Ill. Oct. 10, 2020)

(Notice of Removal); Chicago Premium Steaks, LLC v. Int’l Food

Purchasing Grp., Inc., Case No. 2019L000440 (Cir. Ct. Cook Cty.

Nov. 14, 2019) (Complaint).          The Court takes judicial notice of

the pleadings and orders filed and issued in the Northern District

of Illinois and Illinois State Court actions.               See Rodríguez-

Torres v. Gov’t Dev. Bank of P.R., 750 F. Supp. 2d 407, 411 (D.P.R.

2010) (“It is well-accepted that federal courts may take judicial

notice of proceedings in other courts if [they] have relevance to

the matters at hand.”) (Besosa, J.) (internal citation omitted).

     A. The Purchase Agreements and Breach of Contract Allegations 1

        Chicago Premium and Best Chicago are limited liability

companies,    both   organized   in    Delaware   and   based    in   Chicago,

Illinois.    (Docket No. 12, Ex. 1 at p. 3.)        They produce and sell



1 The citations refer to the District of Puerto Rico action unless otherwise
indicated.
       Case 3:20-cv-01162-FAB Document 25 Filed 07/31/20 Page 3 of 16



Civil No. 20-1162 (FAB)                                                          3

meat products, including “USDA CHOICE” skirt steaks.               Id.   Beavers

is the president and chief purchasing officer of Chicago Premium.

Id.   IFSPG is a Puerto Rico corporation “dedicated to, among other

things, the distribution of meat products in Puerto Rico, the

Caribbean, and South America.”       (Docket No. 12, Ex. 1 at p. 1.)

        On   September      16,   2016,    IFSPG    and        Chicago   Premium

established a distribution “relationship” concerning meat products

of a specific “grade and quality.”          Id.    In accordance with this

relationship, IFSPG purchased a bulk quantity of steaks from

Chicago Premium on September 27, 2017 and July 29, 2018.                       Id.

Subsequently,    IFSPG    distributed     the   steaks    to    restaurants     in

Puerto Rico.    Id.      Diners repeatedly rejected the meat products,

claiming that they were “not apt for human consumption.”                 Id.   In

sum, diners refused to consume “around 800 to 900 meals” because

the steaks were rancid and unacceptable.           Id.

      IFSPG requested that Chicago Premium resolve the “problem

with the skirt steaks.”       Id. at p. 5.        The president of Chicago

Premium, Chris Koziol (“Koziol”), allegedly apologized to Charles

Maxwell (“Maxwell”), the president of IFSPG. Id. Koziol disclosed

that a “meat producer had injected the cattle with a certain

enzyme,” resulting in “inferior and defective products.”                       Id.

Although Chicago Premium labeled the skirt steaks “USDA CHOICE,”

the “actual product received by IFSPG was not of that grade and
       Case 3:20-cv-01162-FAB Document 25 Filed 07/31/20 Page 4 of 16



Civil No. 20-1162 (FAB)                                                       4

quality.”      Id.   The vice president of Chicago Premium, Kris Ligas

(“Ligas”), purportedly acknowledged that the company “would change

the labels to make [the meat] appear [to be] of higher quality.”

Id.

      After the skirt steak controversy, Chicago Premium delivered

“incomplete orders to IFSPG.”         Id. at p. 6.      By October 2018, it

refused to fulfill and process any orders for meat products.               Id.

Consequently, IFSPG lost several chain restaurant customers.               Id.

      Paul Dwyer (“Dwyer”) is the chief financial officer of Best

Chicago and Chicago Premium.         Id.    In January 2019, he sent an e-

mail to Maxwell requesting that IFSPG remit “full payment” for

“orders of defective meat products.”             Id.    Before this e-mail,

“IFSPG had only done business with Chicago Premium, not Best

Chicago.”      Id.    Dwyer informed IFSPG that the companies “were

related entities and that he was CFO for both.”                  Id. at p. 7.

IFSPG attempts to pierce the corporate veil by contending that

Best Chicago is liable for the transgressions allegedly committed

by Chicago Premium i.e. breach of contract.            Id.

      IFSPG also asserts Beavers disparaged Maxwell by referring to

him   as   a   “deadbeat.”     Id.         Beavers   allegedly   called    Gary

Meixelsperger (“Meixelsperger”), the president of Texas Food and

“one of IFSPG’s most important product suppliers.”                   Id.    He

cautioned Meixelsperger that Maxwell “did not pay, among other
       Case 3:20-cv-01162-FAB Document 25 Filed 07/31/20 Page 5 of 16



Civil No. 20-1162 (FAB)                                                       5

derogatory statements, and [warned] him to be careful so that what

happened between [Chicago Premium] and [IFSPG] did not happen to

[Texas Food].” Id. After the telephone conversation with Beavers,

Meixelsperger called Maxwell to “insult him, tell him that he owed

him money . . . and to lower [IFSPG’] balance to $0.00 as soon as

possible.” Id. Consequently, IFSPG “had to reorganize all pending

business to [pay] the credit line balance with Texas Food.”                 Id.

at p. 8.

      B. The Northern District of Illinois Action

           Chicago Premium commenced an action against IFSPG on

November 18, 2019 in the Circuit Court of Cook County, asserting

account stated and breach of contract causes of action. 2                (Case

No. 20-215, Docket No. 1, Ex. 1 at pp. 3—6.)            The allegations set

forth by Chicago Premium in Illinois State Court and by IFSPG in

the District of Puerto Rico arise from the same nucleus of facts.

           Chicago Premium alleges that between August and October

of 2018, IFSPG purportedly purchased “various cuts of meat” for

approximately $330,561.38.        Id. at p. 4.     IFSPG received the meat

products but paid only “$1,657.46, leaving an outstanding balance

due and owing in the amount of $328,903.92.”                   Id. at p. 4.


2 In Illinois, an “account stated” is “an agreement between parties who
previously engaged in transactions that the account representing those
transaction is true and the balance stated is correct, together with the promise
for the payment of the balance.” Dryer Med. Clinic, S.C. v, Corral, 227 Ill.
App. 3d 221, 226 (1992).
         Case 3:20-cv-01162-FAB Document 25 Filed 07/31/20 Page 6 of 16



Civil No. 20-1162 (FAB)                                                             6

According to Chicago Premium, IFSPG “did not object to any of the

meat deliveries.”         Id. at p. 6.

            IFSPG filed an answer on September 19, 2019, asserting

“prior breach of contract” as an affirmative defense.                      Id. at p.

38.   IFSPG alleged that:

      [Chicago Premium] sold and shipped to IFSPG meat of
      inferior quality to what IFSPG ordered and [Chicago
      Premium] promised to sell and ship. IFSPG rejected in
      a timely manner the meat sold and shipped . . . [At]
      least one IFSPG customer refused or returned to IFSPG
      the meat sold [by Chicago Premium] . . .     Also, as a
      result of the inferior quality of the meat sold and
      shipped by [Chicago Premium], IFSPG lost the business of
      the customer who rejected, refused or returned to IFSPG
      the meat sold . . . and was thereby deprived of the
      profit IFSPG had previously realized from that business.

Id.   at    pp.   38-39.         After   filing   an    answer,      IFSPG     issued

“interrogatories limited to the question of diversity.”                    Id. at p.

43.   On January 10, 2020, IFSPG removed the Illinois State Court

action     to   the    United   States   District      Court   for   the     Northern

District of Illinois.           Id., Docket No. 1.

      C. International Food Service Purchasing Group Petitions for
         Chapter 11 Bankruptcy

           IFSPG filed a voluntary petition in the United States

Bankruptcy Court for the District of Puerto Rico on March 20, 2020.

In re. Int’l Food Purchasing Grp., Inc., Case No. 20-1458 (MCF),

Docket No. 1.         The petition stipulated that Chicago Premium Steaks

possesses a disputed and unsecure claim to $263,463.52.                    Id. at p.
       Case 3:20-cv-01162-FAB Document 25 Filed 07/31/20 Page 7 of 16



Civil No. 20-1162 (FAB)                                                     7

8.   Subsequently, IFSPG notified the Northern District of Illinois

that “pursuant to 11 U.S.C. § 362(a), the filing of a bankruptcy

petition operates as a stay, applicable to all entities, of this

civil action.”    Case No. 20-215, Docket No. 16.

      D. The District of Puerto Rico Action

        After IFSPG initiated the bankruptcy petition and the

Northern District of Illinois action, Chicago Premium Steaks filed

a notice of removal before this Court.           (Docket No. 1.)        IFSPG

commenced an action in the Court of First Instance, San Juan

Superior Court on December 20, 2019, a month after the complaint

in the Illinois State Court action.       (Case No. 20-1162, Docket No.

12, Ex. 1; Case No. 20-215, Docket No. 1, Ex. 1.)         In the Court of

First Instance complaint, IFSPG sets forth four causes of action,

including: (1) breach of contract pursuant to P.R. Laws Ann. tit.

31, section 3018, (2) bad faith in the performance of contractual

obligations (“dolo”) pursuant to P.R. Laws Ann. tit. 21, section

3404, (3) termination of a distribution agreement without just

cause pursuant to Law 75, P.R. Laws. Ann. tit. 10, section 278a,
        Case 3:20-cv-01162-FAB Document 25 Filed 07/31/20 Page 8 of 16



Civil No. 20-1162 (FAB)                                                       8

and (4) defamation pursuant to P.R. Laws Ann. tit. 32, section

3143.    Id. at pp. 8—14. 3

         The defendants filed a notice of removal on March 26, 2020.

(Docket No. 1.) 4       They move to dismiss the complaint for two

reasons.    (Docket No. 14.)        First, the defendants argue that this

Court lacks personal jurisdiction.          Id. at p. 3.     Second, Chicago

Premium, Best Chicago, and Beavers contend that “Puerto Rico is

not the proper venue.”        Id. at p. 19.




3 IFSPG classifies “damages for breach of contract” as a separate cause of

action. (Docket No. 12, Ex. 1 at p. 9.) The Court construes the breach of
contract and damages for breach of contract as a single cause of action. Law
75, also known as the Dealers’ Contract Law, provides that:

      [in the absence of a] clause reserving to the parties the unilateral
      right to terminate the existing [distribution] relationship, no
      principal or grantor may directly or indirectly perform an act
      detrimental to the established relationship or refuse to renew said
      contract in its normal expiration, except for just cause.

P.R. Laws Ann. tit. 10, § 278(a).
4 The automatic stay shields IFSPG from claims asserted by creditors and other
interested parties.    See 11 U.S.C. § 362(b)(1)(6) (“[A]ny act to collect,
assess, or recover a claim against the debtor that arose before the commencement
of the case under this title” is held in abeyance unless otherwise indicated by
the Bankruptcy Court). Courts have determined, however, that “the debtor [may]
file suit in any forum without first securing authorization from the bankruptcy
judge.” Bohack Corp. v. Borden, Inc., 599 F.2d 1160, 1168 (2d Cir. 1979); see
Rivera-Colón v. Padilla-Ferrer, Case No. 00-2351, 2003 U.S. Dist. LEXIS 12434
*2 n.1 (D.P.R. July 14, 2003) (noting that “actions initiated by the debtor,
although not referred [to] directly under § 362(b), and neither specifically
enumerated in § 362(a), are not stayed by the Bankruptcy Code.”) (Castellanos,
Mag. J.). Accordingly, the Northern District of Illinois action is subject to
the automatic stay, but the District of Puerto Rico action may proceed because
IFSPG (the debtor) filed suit against the defendants.
      Case 3:20-cv-01162-FAB Document 25 Filed 07/31/20 Page 9 of 16



Civil No. 20-1162 (FAB)                                                 9

II.   Change of Venue Pursuant to 28 U.S.C. Section 1404

      Pursuant to section 1404, “a district court may transfer any

civil action to any other district or division where it might have

been brought for the convenience of the parties, witnesses, and in

the interest of justice.”      28 U.S.C. § 1404(a).     Congress adopted

this statute “to prevent the waste of time, energy and money, and

to protect litigants, witnesses and the public against unnecessary

inconvenience and expense.”      Van Dusen v. Barrack, 376 U.S. 612,

616 (1964) (citation omitted).        Chicago Premium, Best Chicago, and

Beavers shoulder the burden of demonstrating that transfer is

proper.    Astro-Med, Inc. v. Nihon Kohden Am., Inc., 591 F.3d 1, 13

(1st Cir. 2009).    There is a “strong presumption in favor of the

plaintiff’s choice of venue.”      Arroyo-Pérez v. Demir Grp. Int’l.,

733 F. Supp. 2d 314, 319 (D.P.R. 2010) (citations omitted) (Arenas,

Mag. J.).

      Courts possess discretion in “adjudicat[ing] motions for

transfer      according   to     an      individualized,     case-by-case

consideration of convenience and fairness.”         Astro-Med, Inc. 591

F.3d at 12.     To determine whether transfer is warranted, courts

consider the following four factors: (1) the convenience of the

parties and witnesses, (2) the availability of documents, (3) the

possibility of consolidation, and (4) the order in which the

district court obtained jurisdiction.”       Albizu-Rodríguez v. Carlos
        Case 3:20-cv-01162-FAB Document 25 Filed 07/31/20 Page 10 of 16



Civil No. 20-1162 (FAB)                                                   10

Albizu Univ., 585 F. Supp. 2d 240, 244 (D.P.R. 2008) (Besosa, J.)

(citation omitted).      The “first-filed” rule pertains to the fourth

factor.      This principle holds that “where identical actions are

proceeding      concurrently     in   two    federal    courts,    entailing

duplicative litigation and a waste of judicial resources, the first

filed     action   is   generally     preferred    in   a   choice-of-venue

decision.”      Coady v. Ashcraft & Gerel, 224 F.3d 1, 11 (1st Cir.

2000) (citing Cianbro Corp. v. Curran Lavoie, 814 F.2d 7, 11 (1st

Cir. 1988).

III. Discussion

       As a threshold matter, this action could have commenced in

the Northern District of Illinois.          A district court has original

jurisdiction of all civil actions between citizens of different

states where the matter in controversy exceeds $75,000.            28 U.S.C.

§ 1332(a).    The monetary demand is ambiguous, seeking a sum “to be

determined at trial.”      (Docket No. 12, Ex. 1 at p. 14.)        IFSPG has

set forth sufficient allegations, however, to establish that the

amount in controversy exceeds $75,000.         See Universal Ins. Co. v.

Warrantech Corp., 392 F. Supp. 2d 205, 208 (D.P.R. 2005) (“A case

should be dismissed for failing to meet the jurisdictional amount

requirement only if there is a legal certainty that the plaintiff

cannot recover an excess of $75,000.”) (citation omitted) (García,

J.).    As evidenced by the discovery conducted in the Northern
      Case 3:20-cv-01162-FAB Document 25 Filed 07/31/20 Page 11 of 16



Civil No. 20-1162 (FAB)                                                         11

District of Illinois action, IFSPG, Chicago Premium and Beavers are

diverse.    See Case No. 20-215, Docket No. 1 at p. 5 (stating that

there is “complete diversity of citizenship”).              Moreover, Chicago

Best is a citizen of Illinois. (Docket No. 1.)             Accordingly, IFSPG

could have filed suit in the Northern District of Illinois.

      A.    The Convenience of the Witnesses

            In the context of section 1404, “the convenience of

witnesses is probably the most important factor in deciding whether

to transfer.” Ponce de León Hosp. Corp. v. Avalon Logistics, Inc.,

117   F.   Supp.   3d   124,   132   (D.P.R.      2015)   (citation    omitted)

(Domínguez,    J.).      The   movant     must    “show    that   it   would    be

inconvenienced by the chosen venue.”              Arroyo-Pérez, 733 F. Supp.

2d at 319 (citation omitted).             Courts consider “the number of

potential    witnesses    located    in    both    the    transferor    and    the

transferee district, the nature and quality of their testimony,

and whether the witnesses can be compelled to testify.”                Bowen v.

eLanes N.H. Holdings, LLC, 166 F. Supp. 3d 104, 109 (D. Mass. 2015)

(citation omitted).

            Most of the potential witnesses are located in Illinois,

including Beavers, Koziol, Ligas, Dwyer and personnel employed by

Chicago Premium and Chicago Best.         (Docket No. 12, Ex. 1.)       Maxwell

is the only resident of Puerto Rico named in the complaint.                    Id.

Pursuant to Federal Rule of Civil Procedure 32 (“Rule 32”), the
      Case 3:20-cv-01162-FAB Document 25 Filed 07/31/20 Page 12 of 16



Civil No. 20-1162 (FAB)                                                      12

parties “may use for any purpose the deposition of a witness,

whether or not a party, if the court finds . . . that the witness

is more than 100 miles from a place of a hearing or trial.”                Fed.

R. Civ. P. 32(a)(4).           Chicago Premium and IFSPG may move to

introduce deposition transcripts of Puerto Rico residents with

knowledge of the allegedly defective meat products pursuant to

Rule 32.       Accordingly, the first factor of the section 1404

analysis militates toward transfer.

      B. The Availability of Documents

        The availability of documents is not dispositive. “Due to

recent technological advances, reliance on physical copies of

documents and records has diminished now that documents have become

more accessible through electronic means.”             Ponce de León Hosp.

Corp., 117 F. Supp. 3d at 133 (citation omitted).            Chicago Premium

and   IFSPG   engaged    in   remote    business   transactions,   producing

electronic proof of purchase.          (Case No. 20-215, Docket No. 1, Ex.

1 at pp. 7—16.)         Indeed, the purchase orders and invoices are

published on the Northern District of Illinois docket. Id.

      C. The Possibility        of     Consolidation   and   the   Order    of
         Litigation

        The third and fourth factors of the section 1404 analysis

“prevent duplication and inconsistent rulings.”          Arroyo-Pérez, 733

F. Supp. 2d at 321.           Transfer is appropriate when the actions
       Case 3:20-cv-01162-FAB Document 25 Filed 07/31/20 Page 13 of 16



Civil No. 20-1162 (FAB)                                                     13

subject to consolidation are in the early stages of litigation.

Cf. Codex Corp. v. Milgo Elec. Corp., 553 F.2d 735, 739 (1st Cir.

1977).   The fourth factor establishes that “the first filed action

is generally preferred in a choice-of-venue decision.”              Cianbro

Corp. v. Curran-Lavoie, Inc., 814 F.2d 7, 11 (1st Cir. 1987); see

N.Y. Wiping & Indus. Prod. Co. v. Rocky Brands, Inc., Case No. 09-

1237, 2009 U.S. Dist. LEXIS 77827 at *6 (D.P.R. Aug. 31, 2009)

(“Where the parties have filed two actions in separate districts,

however, and the actions are nearly identical, ‘the first-filed

action is generally preferred in a choice of venue decision.’”)

(citation omitted) (Fusté, J.).

         The Northern District of Illinois and the District of

Puerto Rico actions are both in the early stages of litigation.

The former is stayed pursuant to section 362 because IFSPG filed

a bankruptcy petition.      See Case No. 20-215, Docket No. 16 (Notice

of Automatic Stay). The allegations and causes of action set forth

by Chicago Premium and IFSPG are nearly identical.           For instance,

both   parties   invoke   the   breach   of   contract   statute   in    their

respective jurisdictions. (Case No. 20-215, Docket No. 1, Ex. 1;

Case No. 20-1162, Docket. 12, Ex. 1.)            The affirmative defense

raised by IFSPG in the Northern District of Illinois action is

merely a harbinger of the District of Puerto Rico complaint.

Although the District of Puerto Rico and the First Circuit Court
      Case 3:20-cv-01162-FAB Document 25 Filed 07/31/20 Page 14 of 16



Civil No. 20-1162 (FAB)                                                        14

of Appeals adjudicate Law 75 actions with more frequency, courts

in other jurisdictions have resolved claims arising from this

statute on numerous occasions. 5            Accordingly, consolidation is

feasible and serves to avoid the waste of judicial resources.

      The   Northern    District    of     Illinois    action   predates      the

District of Puerto Rico action by two months.                Case No. 20-215,

Docket No. 1 (Notice of Removal, Jan. 10, 2020); Case No. 20-1162,

Docket No. 1 (Notice of Removal, Mar. 26, 2020).                    Because the

factors in favor of transfer predominate, the defendants’ motion

to change venue is GRANTED.

IV.   Conclusion

      For   the   reasons   set    forth   above,     the   Court    GRANTS   the

defendants’ motion to transfer.            (Docket No. 14.)         Accordingly,

this action is TRANSFERRED to the Northern District of Illinois.


5 See Caguas Lumber Yard Inc. v. Ace Hardware Corp., 827 F. Supp. 2d 76, 83
(D.P.R. 2011) (transferring Law 75 action to federal court in Illinois)
(citation omitted) (Vélez-Rive, Mag. J.); Outeck Carribean Distribs. v. Echo,
Inc., 206 F. Supp. 2d 263, 270 (D.P.R. 2002) (noting that “transfer in the
present case could be not the first time that a court outside of Puerto Rico
has heard a Law 75 claim”) (citing cases) (Laffitte, J.); Caribbean Wholesales
& Serv. Corp. v. US JVC Corp., 885 F. Supp. 627 (S.D.N.Y. 1994) (denying motion
to dismiss in a Law 75 action commenced in Puerto Rico Superior Court, removed
to the District of Puerto Rico, then transferred to the Southern District of
New York); Harley-Davidson Motor Co. v. Motor Sport, 6 F. Supp. 2d 996 (E.D.
Wis. 1997) (granting summary judgment in a Law 75 action); Tracker Marine v.
Sunset Marine of P.R., Case No. 11-3238, 2012 U.S. Dist. LEXIS 203700 *5 (W.D.
Mo. Jan 20, 2012) (denying motion to transfer Law 75 action, rejecting “argument
that the district court in Puerto Rico would be better able to hear the case in
light of its familiarity with [the statute]”) (citation omitted); BMJ Foods
P.R., Inc., v. Metromedia Steakhouses Co., 562 F. Supp. 229, 234 (D.P.R. 2008)
(holding that “an unsubstantiated feat that the transferee court might err in
the application of Puerto Rico law does not overcome other factors that weigh
heavily in favor of transferring venue to the forum of first filing”)
(McGiverin, Mag. J.).
     Case 3:20-cv-01162-FAB Document 25 Filed 07/31/20 Page 15 of 16



Civil No. 20-1162 (FAB)                                                15

¡Adios!   The motion to dismiss is MOOT.       This case is now closed

for administrative purposes.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, July 31, 2020.


                                       s/ Francisco A. Besosa
                                       FRANCISCO A. BESOSA
                                       UNITED STATES DISTRICT JUDGE
     Case 3:20-cv-01162-FAB Document 25 Filed 07/31/20 Page 16 of 16
Civil No. 20-1162 (FAB)                                                16
